This case was argued and submitted as a companion case to the case of Northwestern Improvement Company, a Corporation, v. State of North Dakota, C.A. Fisher, Treasurer of North Dakota and John Steen, Auditor of said state, ante, 1, 220 N.W. 436, under a stipulation that the decision of this court should be the same in both cases and this court having rendered its decision reversing the trial court and ordered judgment for the plaintiff on its demurrer to defendants' *Page 14 
answer, it is therefore ordered, that the plaintiff have judgment against the defendants on its demurrer to defendants' answer, with costs.
NUESSLE, Ch. J., and BURR, BIRDZELL, and CHRISTIANSON, JJ., concur.